Exhibit 99.1 N E W SR E L E A S E TALISMAN ENERGY INC. CONFERENCE CALL CALGARY, Alberta – October 22, 2007 – Talisman Energy Inc. has scheduled a telephone conference call for investors and analysts on Friday, November 2, 2007 at 11:00 a.m. MST (1:00 p.m. EST) to discuss Talisman’s third quarter results. Participants will include John Manzoni, President and Chief Executive Officer and members of senior management. Talisman expects to release its third quarter results the evening of November 1. To participate in the conference call, please contact the Talisman Energy conference operator at 10:50 a.m. MST (12:50 p.m. EST), 10 minutes prior to the conference call. Conference Operator Dial in Numbers: 1-800-731-5319 (North America) or 1-416-644-3420 (Local Toronto & International) A replay of the conference call will be available at approximately 1:00 p.m. MST on Friday, November 2 until 11:59 p.m. Friday, November 9, 2007. If you wish to access this replay, please call: 1-877-289-8525 (North America) passcode 21249903# or 1-416-640-1917 (Local Toronto &
